Citation Nr: 0715983	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the left knee.

2. Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury with laxity of the 
cruciate ligaments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury with laxity of cruciate 
ligaments, and granted entitlement to service connection for 
traumatic arthritis of the left knee with an evaluation of 10 
percent.  The veteran perfected a timely appeal of these 
determinations to the Board.  The case has since been 
transferred to the RO in Newark, New Jersey.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) in 
January 2007.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1. Extension of the veteran's left knee is full and flexion 
is to 130 degrees or more with loss of about 10 degrees of 
flexion with repetitive motion, with no swelling or weakness 
of the left knee.

2. The record reflects that the veteran's left knee injury 
residuals with laxity of the cruciate ligaments more closely 
approximate mild recurrent subluxation or lateral instability 
than moderate recurrent subluxation or lateral instability.




CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).

2. The criteria for a disability rating in excess of 10 
percent for residuals of a left knee injury with laxity of 
the cruciate ligaments have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2002 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran tell VA about 
any addional information or evidence that the veteran wanted 
VA to obtain, and that the veteran send information 
describing addional evidence or the evidence itself to VA.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in a letter dated in March 2006, and his claims were 
readjudicated in June 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA orthopedic 
examinations, and written statements from the veteran and his 
representative are associated with the claims file.

The Board notes that the veteran identified private medical 
records from Dr. L. and Dr. W., but did not provide 
authorization for VA to obtain such records.  The RO sent the 
veteran a letter in April 2006 informing the veteran that he 
must complete and return the enclosed VA Form for 
Authorization and Consent to Release Information, so that VA 
could obtain these treatment records, and indicated that it 
had received no response to this letter from the veteran in 
its June 2006 Supplemental Statement of the Case.  Thus, 
under the particular circumstances of this case, VA has 
satisfied its duty to assist the veteran in developing the 
information and evidence needed to support his claim.  
38 U.S.C.A. §§ 5103, 5103A.

II. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for traumatic arthritis of the left 
knee, and a disability rating in excess of 10 percent for 
residuals of a left knee injury with laxity of the cruciate 
ligaments.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's left knee traumatic arthritis is rated under 
Diagnostic Code (DC) 5010, which is rated according to the 
criteria for degenerative arthritis under DC 5003.  See 
38 C.F.R. § 4.71a DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.

Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, the following 
evaluations are assignable for limitation of leg flexion: 
zero percent for flexion limited to 60 degrees, 10 percent 
for flexion limited to 45 degrees, 20 percent for flexion 
limited to 30 degrees, and 30 percent for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's residuals of a left knee injury with laxity of 
the cruciate ligaments are rated under DC 5257.  Under 
Diagnostic Code 5257 for other impairment of the knee, the 
following evaluations are assignable: slight recurrent 
subluxation or lateral instability, 10 percent; moderate 
recurrent subluxation or lateral instability, 20 percent; and 
severe recurrent subluxation or lateral instability, 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In the instant case, the veteran was afforded VA orthopedic 
examinations in October 2003 and January 2005.

On October 2003 physical examination of the left knee, the 
following was noted: range of motion was 0 degrees extension 
and 145 degrees of flexion; there was no erythema or edema; 
there was tenderness to palpation along the medial as well as 
lateral joint line; there was no tenderness to palpation over 
the medial and lateral facets of the patella; there was some 
quadricep atrophy; Lachman test was negative; McMurray's sign 
was negative for audible click; ligaments were stable to 
varus and valgus stress; strength of the left knee was 5/5 on 
flexion and extension; and impression of knee findings was 
found to be consistent with degenerative joint disease.  The 
veteran was diagnosed as having knee pain secondary to 
degenerative joint disease.  It was also noted that the 
veteran's knee pain had worsened significantly since his last 
evaluation 10 years ago, and it had affected his work to the 
point where he was trying to look for a job that was more 
sedentary.

On January 2005 examination, the veteran reported the 
following: that he had pain flare-ups at night; that he had 
been taking more Advil lately; that his knee did not give 
way, but did lock; that there had been no episodes of 
dislocation or recurrent subluxation; that he was independent 
with activities of daily living and ambulation without an 
assistive devices; he used to wear a brace for his left knee 
but currently was not wearing one; and that he was self-
employed as a real-estate agent.  On physical examination of 
the left knee, the following was noted: there was no swelling 
or weakness; there was tenderness on the medial joint line of 
the left knee with surgical scars; there was no abnormal 
movement or guarding of movement; there was no callosities, 
breakdown, or unusual shoe wear pattern in the left foot; 
there was no ankylosis in the left knee; range of motion was 
full for extension and flexion was to 130 degrees; the 
anterior cruciate ligament, posterior cruciate ligament, 
medial collateral ligament and lateral collateral ligament 
were intact; McMurray's test was negative; there was crepitus 
with range of motion and loss of about 10 degrees of flexion 
with repetitive motion; and X-ray of the left knee was 
positive for degenerative joint disease of the left knee with 
mild effusion, superior patellar.  The veteran was diagnosed 
as having left knee pain with posttraumatic osteoarthritis.  
It was noted that the veteran's left knee pain symptoms 
should not have an impact on his employability.

After a review of the record the Board finds that an 
increased rating is warranted for neither of the veteran's 
left knee disabilities.

First, the evidence does not demonstrate that the veteran's 
left knee traumatic arthritis approximates the criteria for a 
20 percent rating under DC 5260 or DC 5261, even considering 
additional functional loss due to pain and other factors not 
contemplated in the relevant rating criteria.  The medical 
evidence reflects that extension of the left knee has been 
full and flexion has been to 130 degrees or more with loss of 
about 10 degrees of flexion with repetitive motion, and no 
swelling or weakness of the left knee has been noted.  Even 
considering any additional functional loss due to pain on 
motion or tenderness to palpation, these medical findings do 
not come close to approximating disability of flexion limited 
to 30 degrees or extension limited to 15 degrees.

Second, the record does not reflect that the veteran's left 
knee injury residuals with laxity of the cruciate ligaments 
more closely approximate moderate than mild recurrent 
subluxation or lateral instability.  The medical evidence 
reflects that Lachman test and McMurray's sign have been 
negative, and that the ligaments of the knee have been intact 
and stable to varus and valgus stress.  Also, the veteran has 
reported that, although his knee locks, it does not give way, 
and that there have been no episodes of dislocation or 
recurrent subluxation.  In short, the medical evidence does 
not demonstrate a moderate level of left knee recurrent 
subluxation or lateral instability.

The Board acknowledges the veteran's complaints of tenderness 
and flare-ups of pain in his left knee, that his knee locks 
up on a regular basis, and that this causes him difficulty 
walking.  However, the Board finds that these manifestations 
of his knee disability, in light of the medical evaluations 
of these disabilities in the record, are contemplated in the 
10 percent ratings currently assigned for his left knee 
traumatic arthritis and left knee injury residuals with 
laxity of the cruciate ligaments.

Accordingly, a disability rating in excess of 10 percent for 
neither left knee traumatic arthritis nor left knee injury 
residuals with laxity of the cruciate ligaments is warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury with laxity of the 
cruciate ligaments is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


